                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                  8:19CR86

          v.
                                                                  ORDER
SENDER JOEL ESCOBAR-SOTO,

                     Defendant.


       This matter is before the Court on defendant Sender Joel Escobar-Soto’s (“Escobar-
Soto”) Motion to Proceed In Forma Pauperis (Filing No. 36) on appeal. Although the
Court initially appointed the Federal Public Defender to represent Escobar-Soto in this
case, Escobar-Soto later retained private counsel, who helped him prepare the present
motion.

       In his motion and accompanying affidavit, Escobar-Soto states he has exhausted his
limited funds and “cannot afford the docketing fee and associated court fees” to appeal his
sentence. Upon careful review, the Court finds Escobar-Soto’s motion should be granted.
See Fed. R. App. P. 24(a). Escobar-Soto may proceed in forma pauperis on appeal.

       IT IS SO ORDERED.

       Dated this 5th day of August 2019.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
